[J-114-2016] [MO:Dougherty, J.]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


GARY H. POWELL                                :   No. 38 MAP 2016
                                              :
                                              :   Appeal from the Order of the
             v.                               :   Commonwealth Court at No. 1704 CD
                                              :   2014 dated November 6, 2015 Vacating
                                              :   & Remanding the Order of the UCBR at
UNEMPLOYMENT COMPENSATION                     :   No. B-13-09-D-B064 dated August 13,
BOARD OF REVIEW                               :   2014.
                                              :
JOE KRENTZMAN & SONS, INC.,                   :   SUBMITTED: September 14, 2016
                                              :
                       Intervenor             :
                                              :
                                              :
                                              :
APPEAL OF: UNEMPLOYMENT                       :
COMPENSATION BOARD OF REVIEW                  :


                       CONCURRING AND DISSENTING OPINION


JUSTICE BAER                                            DECIDED: March 28, 2017

      I join the majority to the extent it holds that Appellee does not have the right to be

represented by a suspended attorney in an unemployment compensation hearing.

However, I respectfully dissent from the majority’s decision to remand this matter for

further proceedings.

      Appellee was informed that Disciplinary Enforcement Rule 217 precluded a

suspended attorney from representing him at his unemployment compensation hearing.

With no serious question that he understood the basis for disqualification of his

representative, and with ample time to seek a new and proper counsellor, Appellee

retained yet another suspended attorney, who, consistently, was disqualified from

representing him. Ultimately, Appellee proceeded pro se.
       In my view, Appellee had every opportunity to obtain appropriate representation

in this matter.   Moreover, as was recognized by the Unemployment Compensation

Board of Review (“UCBR”), Appellee received a full and fair hearing before the referee,

in which he had the opportunity to testify, submit evidence, and cross examine his

employer’s witnesses. UCBR Op. at 3. Under these facts, I would not give Appellee a

third hearing and a third opportunity to obtain representation.

       Accordingly, I would vacate the order of the Commonwealth Court and reinstate

the UCBR’s order affirming the denial of unemployment compensation benefits.




                          [J-114-2016] [MO: Dougherty, J.] - 2